           Case: 20-1148 Document:
Case 2:18-cr-20255-VAR-RSW ECF No.55-1   Filed: 04/06/2021
                                   207, PageID.3430           Page: 1 Page 1 of 2 (1 of 2)
                                                      Filed 04/06/21




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt            POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                      CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: April 06, 2021




 Ms. Eaton P. Brown
 United States Attorney's Office
 211 W. Fort Street
 Suite 2001
 Detroit, MI 48226

 Mr. Harold Z. Gurewitz
 Gurewitz & Raben
 333 W. Fort Street
 Suite 1400
 Detroit, MI 48226

 Mr. Daniel R. Hurley
 United States Attorney's Office
 211 W. Fort Street
 Suite 2001
 Detroit, MI 48226

                      Re: Case No. 20-1148, USA v. James Warner
                          Originating Case No. 2:18-cr-20255-3

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Virginia Lee Padgett
                                                 Case Manager
                                                 Direct Dial No. 513-564-7032

 cc: Ms. Kinikia D. Essix

 Enclosure
           Case: 20-1148 Document:
Case 2:18-cr-20255-VAR-RSW ECF No.55-2   Filed: 04/06/2021
                                   207, PageID.3431           Page: 1 Page 2 of 2 (2 of 2)
                                                      Filed 04/06/21




                                           Case No. 20-1148

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                               ORDER

 UNITED STATES OF AMERICA

                Plaintiff - Appellee

 v.

 JAMES WARNER

                Defendant - Appellant



 BEFORE: COLE, Chief Circuit Judge; SILER, Circuit Judge; GIBBONS, Circuit Judge;



      Appellant has filed a motion to stay the mandate.

      Upon consideration, of Appellant’s motion to Stay the mandate,

      It is ORDERED that the Motion is DENIED.




                                                    ENTERED BY ORDER OF THE COURT
                                                    Deborah S. Hunt, Clerk


 Issued: April 06, 2021
                                                    ___________________________________
